It is my pleasure to congratulate you, Sir,
on your election as President of the General Assembly
at its fifty-ninth session. Your election is a testament to
the greatness of our African continent.
I am pleased to address the Assembly and share
the views of my country, Libya, on a number of serious
and sensitive issues that we deem important for joint
international action and increased universal
cooperation.
Last year, we relinquished our right to speak to
the President of the African Union in the expectation
that he would speak for the entire Union. It seems,
however, that the African Union has no post of Foreign
Minister and that the Ministers of member States were
therefore compelled to speak instead. Thus, I am
obliged to speak now.
All States obviously agree that the current
structure and the rules of procedure of the United
14

Nations are flawed, and all States agree on the need for
reform. Indeed, before we can discuss reform in the
Middle East, the former republics of the Soviet Union
or any other area of the world, we must first reform the
United Nations. Before we speak about lack of
democracy in the world, we must first recognize the
lack of democracy in the United Nations. Furthermore,
because the General Assembly is the parliament of
parliaments and the Security Council is the government
of governments, we have no right to talk about
democracy and reform in the world unless we first
reform the structure of the United Nations.
The past 59 years have demonstrated that the
General Assembly is merely a decorative body without
a soul and that the authority lies with the Security
Council, which controls all the work of the United
Nations. It is the one and only authority. My country
therefore proposes that the upcoming sixtieth session
of the General Assembly should be decisive and
important, and that invitations should be extended to
all world leaders to participate. We should announce
that decisions on radical reform for the United Nations
will be taken at the sixtieth session. God willing,
President Muammar Al-Qadhafi, in what will be his
first visit to the General Assembly, will attend that
session, which will be a historic milestone involving a
confrontation with the grave and unjust situation
currently prevailing at the United Nations.
We propose that the sixtieth session be held in
Geneva — the geographical centre of the world — to
facilitate the attendance of all world leaders and
presidents, even if additional funds have to be
allocated in order to convene the meeting in Geneva.
My country is ready to contribute financial support for
that endeavour.
There are two options before us. Our first option
is to transfer the authority to invoke Chapters VI and
VII of the Charter from the Security Council to the
General Assembly. If that cannot be done, we have no
choice but to declare the General Assembly null and
void and to stop pouring money into this moribund
body.
Our second option is to increase the membership
of the Security Council by allocating seats to new
entities such as the African Union, the Association of
Southeast Asian Nations and Latin America. In
addition, the right of veto will have to be reviewed and
made subject to new rules at the same time as the
membership of the Security Council is expanded.
We warn that, unless these reforms are
implemented, the United Nations will cease to exist, as
unilateral actions are taking place outside the confines
of the United Nations.
The African Union must have a permanent seat
on the Security Council. That seat will be held by the
Union’s members in rotation.
As the sixtieth session of the General Assembly
approaches, Libya is presenting a unique, bold and
strong initiative to eliminate its programmes of
weapons of mass destruction, including nuclear and
chemical weapons, and hand over related equipment to
the International Atomic Energy Agency.
Libya played the central role in the establishment
of the African Union and contributed effectively to the
liberation of colonized and oppressed peoples. Libya,
with its 2,000-kilometre coastline along the
Mediterranean Sea, is at the centre of the world and is
both a place of conflict and a haven for tourism. The
Mediterranean Sea without Libya is inconceivable, as
is the south Mediterranean coast without Libya. Libya
gave birth to the third universal theory — the middle
ground between capitalism and communism — and
presented the world with the Green Book, which
resolves the political, economic and social problems of
society in its three sections. Accordingly, Libya
deserves to have a permanent seat on the Security
Council.
Colonel Muammar Al-Qadhafi presented a
proposal to world leaders, which they all approved.
The proposal calls for the establishment of a committee
of wise men, consisting of President Nelson Mandela,
President Mikhail Gorbachev and President Bill
Clinton, that would serve as an authority for resolving
the conflicts of our world. The United Nations should
adopt a resolution supporting that proposal.
We must all continue to combat terrorism. If we
want to eliminate terrorism, we must first eliminate its
causes and not simply pursue its isolated operations.
We must attack its root causes.
If we want oil supplies and prices to remain
stable, we must prevent wars and potential conflicts
from occurring near oil fields.
15

Finally, Colonel Al-Qadhafi will soon address the
issue of United Nations reform on his web site: www.
alqadhafi.org.